DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: First 29, 26-28, Second 29
The following claim(s) is/are amended: -
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-28
Claim(s) First 29, 26-28, Second 29 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 6/30/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Objections
Claims 26-27 are objected to because of the following informalities:  They do not end with a period.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) First 29, 26-28, Second 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner requested Applicant provide support for the features disclosed in the new claims. Applicant provided no support, and after a search of the disclosure Examiner does not believe support exists for any of the features nominated below.
In First Claim 29, the following features appear to be without specification support: “proxy agent servers participate and collaborate in the workflows that they use with an assigned role for each party to handle consults creates from cases to be resolved,” “one or more specific specialities supported by the SnCCS,” “a plurality of public social server systems,” “proxy agent servers,” “not only within the in-consultation domain, but also for cross-communication,” “a notification server for notifying or alerting to parties and proxy agent servers.”
In First Claim 29, subsection (a), the following features appear to be without specification support: “including the workflow clients’ expert-solving specializations,” “qualifications in a specific practice category,” “the client’s specialty or sub-specialty interests,” “the client’s conditions profile for participating in a one or more electable work-activation options of {participator, collaborator, consultor, advisor}” “in response to detecting each client requesting a registration task,” “professional qualification equal consultee,” “delegate and authorize a one or more proxy agent server(s) to support processing and converting consults and documents,” “professional qualification equal advisor”, 
In First Claim 29, subsection (b), the following features appear to be without specification support: “providing one or more multi-media encoding/decoding modules…” [it is unclear how the SnCCS system performs this method step], “providing a one or more proxy agent server(s) to be available for a registered client to delegate…and orchestrating the transportability…” “wherein a work-activation option for the client may be different for a particular allowed-configuration,” “detecting the client looking for expertise,” “determine the client’s conditions profile for activating the work-activation option of a consulter for the said beginning-stage consult,” “identify and orchestrate a one or more proxy agent servers suitable for the said consulter to support the transportability for the said beginning-stage consult,” “in response to determining the client requesting an annotation task, orchestrate the proxy agent servers for the client,” “create a note,” “create also an announce-notification,” “the join-notification,” “the process checks to assure the recipient is also notified with an accompanying close-notification,” “a submit-note announce-notification,” “orchestrate the transportability of the notification,” “prior to passing down the submit-notification to the recipients,” “[the entirety of Sections (b)(3)(i) and (b)(3)(ii)].”
In First Claim 29, subsection (c), the following features appear to be without specification support: “a client of the social network domain, soon to become a consulter, by default, is required to be logged in to the P-MS system before additional processing,” “in response to determining the client request case document consultation, launch an import/export workload for handling case documents,” “mediate a pulling by a client’s PAS server program through a case-import-consult-export pathway with support from a case-data extractor” “convert the selected imported case to a beginning-stage consult to be collaborated,” “a selected-export consult comprising a consult resolution storing the advice or/plus approve or/plus close notes for a prior-captured case.”
In First Claim 29, subsection (d), the following features appear to be without specification support: “providing a client interface…upon detecting the client looking to consult an expert advisor that is either a specific-specialty practitioner or a specific-level automation assistant to solve a beginning-stage consult, or upon detecting the client being selected in a submit-notification,” “pass up,” “pass down,” “[the entirety of (d)(1)(i) and (d)(1)(ii)],” “[the entirety of (d)(2)(i), (ii), and (iii)]” “begin-staging task,” “a case-to-consult convert task” [the specification describes only collating as the task, not the task generally].
In First Claim 29, subsection (e), the following features appear to be without specification support: “adapt a first iteration in full or by portion of the beginning-stage consult to a first work-consult,” “request an annotation task” “if determine to submit to a first advisor from  a known list of registered advisors of similar specialty or sub-specialty interests wherein the advisors’ conditions profile(s) are qualification(s) are exposed for selection,” “all-joint-wait timer event,” “consulter abort task,” “joining indicator,” “determine if more waiting then restart the all-joint-wait timer to wait further,” “the client’s consulter work-activation role pre-configured earlier as electable upon registration,” “[all of (e)(5)(i), (ii) and (iii)],” “reflect incompleteness judgement,” “[all of (e)(8)].”
In First Claim 29, subsection (f), the following features appear to be without specification support: “the client’s advisor work-activation role pre-configured earlier as electable upon registration,” “an advisor solve task,” “broadcast an annotate-notification,” “advisor close task.”
In Claim 26, the following features appear to be without specification support: “wherein the infrastructure of the SnCCS system supports the consulter to convert the beginning-stage consult into a one or more work-consults of a specialty or sub-specialty,” “and later to commit a first replied recipient to participate as advisor in a first intended recipients and as collaborator in a second intended recipients, and a second replied recipient to participate as advisor in the first intended recipients and as collaborator in the second intended recipients,” “for the committed collaborator,” “[all of (e)(1)(iv)],” “pausing, extending, and re-extending the workload,” “[all of (g)(1), (2), and (3)].”
In Claim 27, the following features appear to be without specification support: “administer and monitor a plurality of practice-assistants,” “[all of (a)(3)],” “[all of (d)(1)(iii)]”
In Claim 28, the following features appear to be without specification support: “external consult,” “scoped at an external grading-level lower than the grading-level of the in-consultation domain,” “[all of (c)(2)(i), (ii), and (iii)],” “[all of (d)(3)(ii)],” “[all of (e)(9)].”
In Second Claim 29, the following features appear to be without specification support: “prompt user to annotate a re-submit note announcing consulter’s disapproval of an advice, and broadcast a brief/short announce-notification, “announcing advisor’s re-solving of a prior advice,” “determining from the advice to re-submit with additional data then request a consulter re-submit task,” “adapt a second iteration in full or by portion of the first work-consult,” “request an annotation task to reflect incompleteness to enter a remark note annotation to be returned to reflect user’s judgement,” “advisor re-solve workflow.”
Claim(s) First 29, 26-28, Second 29 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Examiner has broken the rejection into sections for ease of understanding. Many of the causes are for general ambiguity or vagueness, but some are for failing to make the scope of functional language clear, see MPEP 2173.05(g). To the extent that other grounds of indefiniteness apply see MPEP 2173 generally, and Examiner has attempted to note those grounds by using brackets following the citation, e.g., “’such as’ [exemplary language]” means that the claim language “such as” constitutes exemplary language, which is described in MPEP 2173.05(d).
Claims 26-28 and Second 29 depend from cancelled claims which makes their scope unclear.
In addition, the words “client” and “user, “parties” and other similar statements take many forms (“client” “workflow client”, “client program,” etc.) throughout the claimset and it is unclear if these are referring to separate things or not. Further, the claim appears to sometimes use clients, users, and parties interchangeably (“the workflow clients’ expert-solving specializations” and “a user to log in and stay present”). The claim also refers to “other parties” and it is unclear if those constitute other users, other clients, or some third set.
In First Claim 29, the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “supporting the collaboration parties,” “(in-consultation domain)” [unclear if prolix, to the extent this is an abbreviation the preceding term should be capitalized so it is clear what term the abbreviation is], “all necessary attributes to maintain operation of the social network consultation application domain,” “such as” [exemplary language], “solved by an advisor party with support by the party’s PAS server” [the range of what constitutes ‘support’ is unclear], “in this claim 25.” 
In First Claim 29, subsection (a), the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “suitable for advising and solving a one or more consults of the said specific practice category,” “maintain operation.”
In First Claim 29, subsection (b), the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “providing one or more multi-media encoding/decoding modules…” [it is unclear how the SnCCS system performs this method step], “(associated with NATed type),” “(associated with Privileged NATed type),” “wherein for ease of textual description, the following terms are used interchangeably to substitute equivalent analogies to describe the same meaning” [creates confusion as to which term is defining of the pair], “a beginning-stage consult,” “for example” [exemplary language], “orchestrate the transportability of the notification,”
In First Claim 29, subsection (c), the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “wherein the new case may or may not be later translated into a consult to be used for a submission” [prolix], “based on a multi-domain standard conversion technology,” “to capture specific data to input/enhance” [enhance is relative].
In First Claim 29, subsection (d), the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “specific-level automation assistant,” “pass up,” “pass down,” “a brief/short announce-notification” [relative language], “execute a case import task to arrive at a selected-imported case or if directly the selected-imported case,” “a case-to-consult convert task.”
In First Claim 29, subsection (e), the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “registered advisors of similar specialty or sub-specialty interests” [relative], “(new)” [unsure if limiting], “and thus the collaboration proceeds in earnest” [prolix], “for more time to review or time to practice the advice” [unsure if prolix or intended use or a limitation; if a limitation the boundaries are ambiguous], “determining the advice is complete and workable” [indefinite to one of ordinary skill], “determining the advice is not practicable” [indefinite to one of ordinary skill].
In First Claim 29, subsection (f), the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “and thus the collaboration proceeds in earnest” [prolix], “the work consult is deemed closed” [unsure if prolix or a limitation and if a limitation what the boundaries are].
In Claim 26, the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “further to support,” “to be submitted” [unsure if a limitation or intended use], “given time constraints or practice constraints” [indefinite to one of ordinary skill], “for example” [exemplary language], “broadcast a brief/short announce-notification,” “similar specialty, or sub-specialty interests,” “(lesser)” [unsure if limitation], “the client’s” [unclear which client], “upon being committed as in Operation (d) further as the collaborator” [indefinite reference as Operation (d) does not have a collaborator committal and does not follow the same steps for committals generally].
In Claim 27, the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “further to support,” “can further” [unclear if a limitation and if so, whether it is a method or structure limitation].
In Claim 28, the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “with support from an external-consult extractor.”
In Second Claim 29, the following features are indefinite for being ambiguous or for claiming functionality without one of ordinary skill knowing what steps would occur for them: “brief/short announce-notification” [relative], “allow user to review and/or time to practice re-advice,” [unclear what the boundaries are and likely indefinite to one of ordinary skill], “if the re-advice is complete and workable” [indefinite standard to one of ordinary skill], “broadcast an annotate-notification to appropriate parties” [indefinite standard to one of ordinary skill, relative].
The following features are indefinite for improper antecedent basis: “the consultations,” “said distributed P-SSs” “a user” “a one or more proxy agent server(s)” “the client,” “the join-notification,” “the stage,” “the new case,” “the intended recipients,” “the said notes,” “the grading-level,” “the said pathway,” “the consulter re-submit workflow”
Claims 26-28 and Second Claim 29 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 26-28 and Second Claim 29 depend from cancelled claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Remarks
Applicant files a “preliminary amendment” (A.PE 6/30/2022) along with a request for continued examination. A preliminary amendment is an amendment prior to the first Office Action on the application, see 37 CFR 1.115. Different standards apply to the entry of a preliminary amendment. Examiner construes the filing as a standard amendment.
Examiner again advises Applicant that it is inappropriate for Applicant to use an amendment (even when requesting a new round of prosecution with an RCE) to claim an entirely new invention. See MPEP 821.03. The instant amendment cancels all previous claims and produces a six-page Claim 29 which, unsurprisingly, has little in common with the originally elected Claim 11. The appropriate mechanism for claiming a new invention from the same specification is either a continuation or a divisional.
Applicant cancels “Claims 1-28” and submits new Claim 29 on page 2 of the Claims. Claim 29 refers to itself as “in this Claim 25” in its body. Page 8 of the Claims introduces “new” Claim 26 which depends from “the management method of Claim 25.” Applicant further produces Claims 27-29, each depending from the previous claim. For purposes of examination, Examiner construes the first Claim 29 as if it were Claim 25, i.e. Claim 26 depends from Claim 29, and so on until the second Claim 29 depends from Claim 28, which depends from Claim 27, which depends from Claim 26, which depends from the first Claim 29. Examiner refers to the sole independent claim in this amendment as “Claim 29” or “First Claim 29” and the most dependent claim as “Second Claim 29.”
The extensive 112a/b problems with the claims make 103 analysis impossible, but Examiner does supplement the record: First Claim 29 claims “the user’s proxy agent servers” in the preamble/first limitation. Examiner has previously discussed in this family that the original filing (Application 14/065395) does not contain a reference to proxies, and that the original publication (Vuong, US Pub. 2015/0120827) therefore constitutes prior art against a claim that incorporates proxies because any claim that includes proxies lacks ‘395 112a support and therefore does not obtain the filing date of the ‘395. Examiner previously cited the Vuong ‘827 publication together with Altmaier (US Pub. 2010/0274848) to teach proxies in formulating a 103 rejection in parent Application 15/581563, see Non-Final 1/7/2019 in ‘563.
Applicant asserts that the instant claimset is entirely supported by the instant Specification. Examiner disagrees. However, in the event that Examiner were wrong, Vuong ‘827 and Altmaier would render the instant claimset obvious because whatever citations support the disclosure of instant First Claim 29 would also necessarily be present in the ‘827 publication (excepting, of course, the previously discussed proxy feature taught by Altmaier). Examiner supplements the record.
Turning to the 112a/b rejections, in the most recent interview (See Interview Summary 6/27/2022), Applicant provided a copy of the claims substantially similar to those offered here. Examiner appreciates that Applicant appears to have removed the limitations in dependent claims which “replaced” features of the independent claims with other limitations, which would have caused a clear 112d issue. However, Examiner left that interview with the clear understanding that Applicant was going to provide line-by-line support for where each limitation in the voluminous First Claim 29 would be found in the specification. Instead, Applicant appears to have cut-and-pasted the previously-presented support for Claims 25-28. Those claims no longer exist in the claimset and as Examiner explained in the most recent Final 3/31/2022, those citations were not sufficient for those claims either.
Examiner believes there is very minimal support for the method step order claimed, the structures claimed, or the functionalities claimed beyond a broad statement that some related functions may exist. As just one example, the first part of Claim 28 appears to be a nearly cut-and-pasted version of Spec-as-published para. 127, which describes Fig. 7. However, para. 127 and Fig. 7 do not provide support for the myriad details claimed in section (c)(2) – “mediating” a “pulling” “with support from an external-consult extractor” “convert the selected-acquired consult to a beginning-stage consult to be collaborated” “storing the advice or/plus approve or/plus close notes for a prior-acquired consult.” Nor do wholly disparate sections of the specification work together with para. 127’s disclosure.
In other words, Applicant takes a Figure that shows a data flow and appends a series of particular limitations that have no basis in para. 127 or anywhere else in the specification. Although the instant claims are nominally filed under a lawyer’s signature, the claims are being written by the inventor who continues to not appreciate that the claims must be limited to what the specification discloses (see, e.g., Remarks, 6/30/2021 pointing to another’s patent as support for claiming an instant claim element). This is not a situation where a few new elements or features are being added to an original claimset. This is a situation where the most detailed new claim runs eleven pages. Examiner has attempted to compact prosecution as much as possible, but it is entirely possible that there are additional features or elements which lack written description support or are indefinite. Applicant is required to correct all similar errors.
All claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449